STATE OF CONNECTICUT v. JERZY G.*
                               (SC 19641)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa and Vertefeuille, Js.

                                  Syllabus

The defendant, a Polish citizen who had been charged with sexual assault
   in the fourth degree, appealed to the Appellate Court from the trial
   court’s orders terminating his participation in a statutory (§ 54-56e)
   pretrial diversionary program of accelerated rehabilitation and ordering
   his rearrest, following his deportation from the United States for over-
   staying the term of his visitor’s visa. At the hearing on the application
   for the diversionary program, the state brought to the court’s attention
   that it had received information from United States Immigration and
   Customs Enforcement that the defendant had overstayed his visa and
   that it would commence removal proceedings if the defendant was
   convicted of the charge. The court did not reference the defendant’s
   immigration status when it granted the defendant’s application for accel-
   erated rehabilitation in April, 2012, imposed a two year period of supervi-
   sion with certain conditions, and released the defendant from custody.
   The court continued the case until 2014, when the period of probation
   would terminate upon successful completion of the program. The defen-
   dant was deported to Poland in August, 2012, and was prohibited from
   entering the United States for a period of ten years from his departure
   date. In November, 2013, when the defendant’s deportation was brought
   to the trial court’s attention, the court advanced the date for a determina-
   tion of whether the defendant had successfully completed the terms of
   accelerated rehabilitation. Defense counsel asked the court to continue
   the case or to find that the defendant had successfully completed the
   program and to dismiss the criminal charge. The trial court found that
   the defendant had offered no proof that his deportation was solely a
   consequence of either his arrest, the pendency of the criminal charge
   or his entrance into the accelerated rehabilitation program, nor did he
   offer any proof of compliance with the conditions of participation in
   that program. The court ordered his rearrest and imposed as a condition
   of release that he post a $5000 bond. On appeal to the Appellate Court,
   the defendant claimed that the trial court had abused its discretion in
   denying his motion to dismiss the criminal charge or by refusing to
   continue the case until he could return to the state to complete the
   program. The Appellate Court, relying on State v. Aquino (279 Conn.
   293), rejected the defendant’s argument that the termination of acceler-
   ated rehabilitation gave rise to collateral consequences that could satisfy
   mootness concerns, concluding that, because the defendant had pro-
   duced no evidence to establish that, in the absence of the termination
   of accelerated rehabilitation, he would be permitted to reenter, visit, or
   naturalize, the purported collateral consequences of the termination
   were too conjectural. The Appellate Court dismissed the defendant’s
   appeal as moot and, therefore, did not reach the merits of the defendant’s
   claims. On the granting of certification, the defendant appealed to this
   court. Held that the Appellate Court improperly dismissed the defen-
   dant’s appeal as moot, the record having established that it was reason-
   ably possible that the trial court’s orders would give rise to prejudicial
   collateral consequences should the defendant seek to lawfully reenter
   the United States, from which the court could afford practical relief,
   and, accordingly, the case was remanded to the Appellate Court to
   consider the merits of the defendant’s appeal; unlike in Aquino, the
   record here established the reason for the defendant’s deportation and
   that this reason did not permanently bar him from reentering the United
   States, but only barred his reentry for ten years from the date of his
   departure, and the reasonably possible collateral consequences resulting
   from the trial court’s orders included the fact that there was a pending
   criminal charge against the defendant that could be a significant factor
   in dissuading federal immigration officials from admitting him into the
   country, and that, even if he was admitted, he would be subject to arrest
   upon entry, for which he would have to post bond in order to obtain
   release or be imprisoned.
         Argued February 21—officially released July 11, 2017

                         Procedural History

   Information charging the defendant with the crime
of sexual assault in the fourth degree, brought to the
Superior Court in the judicial district of Fairfield, where
the court, Iannotti, J., granted the defendant’s applica-
tion for accelerated rehabilitation; thereafter, the court,
Arnold, J., denied the defendant’s motion to dismiss
and terminated the order of accelerated rehabilitation,
and the defendant appealed to the Appellate Court,
Gruendel, Mullins and Solomon, Js., which dismissed
the appeal, and the defendant, on the granting of certifi-
cation, appealed to this court. Reversed; further pro-
ceedings.
  Kelly Billings, assistant public defender, with whom
was James B. Streeto, senior assistant public defender,
for the appellant (defendant).
   Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were John C. Smriga, state’s
attorney, and Marc R. Durso, senior assistant state’s
attorney, for the appellee (state).
  James P. Sexton, Emily Graner Sexton and Marina
L. Green filed a brief for the Connecticut Criminal
Defense Lawyers Association as amicus curiae.
  Anthony D. Collins, Meghann E. LaFountain and
Yazmin Rodriguez filed a brief for the American Immi-
gration Lawyers Association as amicus curiae.
                          Opinion

   McDONALD, J. In State v. Aquino, 279 Conn. 293,
298, 901 A.2d 1194 (2006), this court concluded that a
deported defendant’s challenge to the denial of his
motion to withdraw his guilty plea was moot because,
in the absence of evidence that the attendant conviction
was the sole barrier to the deportee’s ability to reenter
the United States or to obtain naturalization, the court
could not afford the deportee practical relief. In the
present case, the Appellate Court concluded that, under
Aquino, the appeal of the defendant, Jerzy G., from the
trial court’s order terminating his participation in an
accelerated rehabilitation program and ordering his
rearrest on the pending criminal charge was rendered
moot by his deportation because the reason for his
deportation was unrelated to that program or that
charge. State v. Jerzy G., 162 Conn. App. 156, 161, 164,
130 A.3d 303 (2015). We conclude that Aquino, properly
construed, does not control the present case because
the record establishes the reason for the defendant’s
deportation and there is a reasonable possibility that the
trial court’s orders would result in prejudicial collateral
consequences. Accordingly, the Appellate Court
improperly dismissed the defendant’s appeal as moot.
   The record reveals the following undisputed facts.
The defendant is a citizen of Poland. In April, 2006,
he entered the United States on a nonimmigrant B-2
visitor’s visa, which authorized him to remain in this
country for a period not to exceed six months. Approxi-
mately six years later, in January, 2012, the defendant
was charged with one count of sexual assault in the
fourth degree, a class A misdemeanor, in violation of
General Statutes § 53a-73a (a) (2). The defendant filed
an application for the pretrial diversionary program of
accelerated rehabilitation, which vests the court with
discretion to suspend criminal prosecution for certain
offenses and to release the defendant to the custody
of the Court Support Services Division for a specified
period, subject to conditions the court deems appro-
priate. See General Statutes § 54-56e (a), (b) and (d).
Upon successful completion of the program for the
specified period, the defendant would be entitled to
dismissal of the charge. See General Statutes § 54-56e
(f). The state opposed the application.
   At an April, 2012 hearing on the application, the state
brought information to the court’s attention that it had
received from United States Immigration and Customs
Enforcement (ICE) regarding the defendant’s immigra-
tion status. ICE informed the state that the defendant
had overstayed his visa. ICE indicated that it would
commence removal proceedings if the defendant was
convicted of the charge, but was uncertain about what
would happen if he was not convicted. The state also
informed the court that the complainant, an acquain-
tance of the defendant, had reported that the defendant
has a wife and children who are living in Poland.
   Following argument, the trial court, Iannotti, J.,
granted the defendant’s application for accelerated
rehabilitation and made no reference to the defendant’s
immigration status. The court made the requisite statu-
tory findings that the offense was not serious and that
the defendant was not likely to reoffend. See General
Statutes § 54-56e (a) and (b). The court imposed the
maximum statutory period of supervision, two years,
and the following conditions: no contact with the com-
plainant; mental health evaluation and treatment as
deemed necessary; substance abuse (alcohol) evalua-
tion and treatment as deemed necessary; and seek and
maintain full-time employment. The court continued
the case until April, 2014, when the two year period of
probation would terminate upon successful completion
of the program. Thereafter, the defendant was released
from custody.
   Between May and August, 2012, ICE took steps to
remove the defendant from the United States. In May,
the defendant was taken into custody by ICE after he
was served with a notice to appear. The notice stated
that he was subject to removal because he had remained
in the United States for a period longer than permitted,
without authorization. In June, a United States Immigra-
tion Court ordered his removal from the United States.
Following that order, the United States Department of
Homeland Security issued a notice to the defendant,
warning him that he was prohibited from entering the
United States for a period of ten years from his depar-
ture date because he had been found deportable under
§ 237 of the Immigration and Nationality Act; 8 U.S.C.
§ 1227 (2012); and ordered him removed from the
United States. In August, 2012, the defendant was
deported to Poland.
   In November, 2013, the defendant’s deportation was
brought to the trial court’s attention. Upon the request
of the Department of Adult Probation, the court, Arnold,
J., advanced the date for a determination whether the
defendant had successfully completed the terms of his
accelerated rehabilitation from April, 2014, to Novem-
ber, 2013. At the hearing, the state sought termination of
the program and requested an order for the defendant’s
rearrest. The defendant’s public defender asked the
court either to continue the case to allow further investi-
gation or to find that the defendant had successfully
completed the program and dismiss the criminal charge.
Ultimately, following additional hearings, the court
found that the defendant had failed to successfully com-
plete the program, ordered his rearrest, and imposed
as a condition of his release that he post a $5000 cash
or surety bond.
  The court explained its decision in a subsequent
memorandum of decision, couching its reasoning in
both jurisdictional and substantive terms. It noted that
the state had informed the court that the basis for the
defendant’s deportation was that he had overstayed his
visa’s term. It thus found that the defendant voluntarily
had placed himself in jeopardy for deportation and was
aware of this possibility when accelerated rehabilitation
was ordered for the two year period. It found that the
defendant had offered no proof that his deportation
was solely a consequence of either his arrest, the pen-
dency of the criminal charge, or his entrance into the
accelerated rehabilitation program. The court further
noted that the defendant had not offered any proof of
compliance with the conditions of participation in that
program. The trial court cited this court’s decision in
Aquino and concluded: ‘‘The immigration conse-
quences of the defendant are collateral and beyond the
control of this court. The court found that the defendant
was unsuccessful in his completion of the . . . pro-
gram and has terminated his participation in said
program.’’
   The defendant appealed to the Appellate Court,
claiming that the trial court had abused its discretion by
(1) denying his motion to dismiss the criminal charge, or
(2) refusing to continue the case until he could return
to the state to complete the program. State v. Jerzy G.,
supra, 162 Conn. App. 158. The Appellate Court did not
reach the merits of these claims, concluding that the
appeal should be dismissed as moot. Id., 161. The court
cited Aquino and its Appellate Court progeny as pre-
scribing a rule under which the court cannot grant prac-
tical relief unless there is evidence that the challenged
decision is the exclusive basis for the deportation. Id.,
161–64. Because the defendant conceded that he was
deported solely because he had overstayed his visa, a
reason independent of his termination from the acceler-
ated rehabilitation program, the Appellate Court rea-
soned that a favorable decision in his appeal could not
afford the defendant practical relief with regard to his
deportation. Id., 164–65. The Appellate Court rejected
the defendant’s argument that the termination of accel-
erated rehabilitation gave rise to collateral conse-
quences that could satisfy mootness, namely, that the
decision could prevent him from reentering this coun-
try, visiting this country, or seeking naturalization as a
United States citizen. Id., 166. Again relying on Aquino,
the court concluded that because the defendant had
produced no evidence to establish that, in the absence
of the termination of accelerated rehabilitation, he
would be permitted to reenter, visit, or naturalize, the
purported collateral consequences were too conjec-
tural. Id., 166–67. The defendant’s certified appeal to
this court followed.1
  On appeal to this court, both parties agree that
Aquino is distinguishable from the present case. Their
principal focus is on the fact that the deportee in Aquino
had pleaded guilty to a deportable crime, whereas the
defendant in the present case has not yet been convicted
of any crime but is subject to arrest should he reenter
the United States. The parties disagree, however,
whether the distinctions between the cases are material
with respect to the applicability of Aquino to the pre-
sent case. We conclude that Aquino does not apply to
the present case. We further conclude that the trial
court’s orders in the present case gave rise to prejudicial
collateral consequences from which this court can
afford practical relief. Accordingly, the appeal is not
moot.
   It is well settled that ‘‘[a] case is considered moot if
[the] court cannot grant the [litigant] any practical relief
through its disposition of the merits . . . .’’ (Internal
quotation marks omitted.) Moraski v. Connecticut
Board of Examiners of Embalmers & Funeral Direc-
tors, 291 Conn. 242, 255, 967 A.2d 1199 (2009). Under
such circumstances, the court would merely be render-
ing an advisory opinion, instead of adjudicating an
actual, justiciable controversy. Domestic Violence Ser-
vices of Greater New Haven, Inc. v. Freedom of Infor-
mation Commission, 240 Conn. 1, 6, 688 A.2d 314
(1997). Because mootness implicates the court’s subject
matter jurisdiction, it raises a question of law subject
to plenary review. Moraski v. Connecticut Board of
Examiners of Embalmers & Funeral Directors,
supra, 255.
   In State v. McElveen, 261 Conn. 198, 802 A.2d 74
(2002), this court engaged in a comprehensive examina-
tion of the contours of the collateral consequences doc-
trine, which provides an exception to the traditional
direct injury requirement of mootness. The defendant,
Derek McElveen, was found to have violated the condi-
tions of his probation on charges of failure to appear
in the second degree due to his arrest in connection
with an alleged attempt to commit robbery. Id., 203.
McElveen appealed from the judgment revoking his
probation and imposing a previously suspended sen-
tence, claiming that there was insufficient evidence to
prove that he had engaged in the criminal conduct
deemed to violate his probation. Id. Mootness concerns
arose because, while his appeal was pending, McElveen
completed serving his sentence for the probation viola-
tion. Id. We concluded that the completed sentence did
not render the appeal moot.2 Id., 216.
   The court began with core principles. ‘‘[A] case does
not necessarily become moot by virtue of the fact that
. . . due to a change in circumstances, relief from the
actual injury is unavailable. We have determined that
a controversy continues to exist, affording the court
jurisdiction, if the actual injury suffered by the litigant
potentially gives rise to a collateral injury from which
the court can grant relief.’’ Id., 205.
  The court then surveyed cases in which it previously
had found such prejudicial collateral consequences to
exist and gleaned from them the following standard:
‘‘[F]or a litigant to invoke successfully the collateral
consequences doctrine, the litigant must show that
there is a reasonable possibility that prejudicial collat-
eral consequences will occur. Accordingly, the litigant
must establish these consequences by more than mere
conjecture, but need not demonstrate that these conse-
quences are more probable than not. This standard pro-
vides the necessary limitations on justiciability
underlying the mootness doctrine itself. Where there is
no direct practical relief available from the reversal of
the judgment . . . the collateral consequences doc-
trine acts as a surrogate, calling for a determination
whether a decision in the case can afford the litigant
some practical relief in the future. The reviewing court
therefore determines, based upon the particular situa-
tion, whether, the prejudicial collateral consequences
are reasonably possible.’’ Id., 208.
   In addition to articulating for the first time a standard
by which to assess collateral consequences, two other
aspects of McElveen are noteworthy. First, the court
rejected the state’s argument that we should abandon
our long-standing collateral consequences standard
requiring a colorably present injury and instead adopt
the federal standard requiring an injury-in-fact. Id., 208–
209. The state had advocated for the approach taken
in Spencer v. Kemna, 523 U.S. 1, 14–18, 118 S. Ct. 978,
140 L. Ed. 2d 43 (1998), wherein the United States
Supreme Court determined that the petitioner’s chal-
lenge to his parole revocation was rendered moot
because he had completed his sentence during the pen-
dency of the appeal. In McElveen, this court explained:
‘‘Unlike in the case of a criminal conviction, in which
collateral consequences are presumed to exist, the
court [in Spencer] determined that a revocation of
parole is not presumed to carry detrimental conse-
quences, and that the petitioner would be required to
demonstrate the actual existence of collateral conse-
quences to refute a finding of mootness. . . . Specifi-
cally, the court rejected the petitioner’s assertions that
his claim was not moot because his parole violation
could be used to his detriment in a future parole pro-
ceeding or to increase the petitioner’s sentence in a
future sentencing proceeding; the court concluded that
both claims were predicated on future violations of
the law and were not, therefore, necessary collateral
consequences. . . . The court also dismissed as too
speculative the petitioner’s contentions that his parole
revocation could be used to impeach him if he were to
appear as a witness or litigant in a future proceeding
or as a defendant in a future criminal proceeding.’’3
(Citations omitted; emphasis in original.) State v. McEl-
veen, supra, 261 Conn. 211. This court rejected the
approach in Spencer because it was based on justiciabil-
ity requirements under article three of the United States
constitution that do not constrain our courts, and
because the reasoning in Spencer was not sufficiently
compelling to outweigh stare decisis considerations
favoring adherence to our long-standing colorable
injury standard. Id., 211–12. We have since renewed our
disinclination to adopt the stricter federal standard for
matters other than convictions. See State v. Preston,
286 Conn. 367, 383–84, 944 A.2d 276 (2008); see also
Williams v. Ragaglia, 261 Conn. 219, 227, 802 A.2d 778
(2002) (rejecting argument that record must demon-
strate that litigant ‘‘will or is likely to suffer specific,
foreseeable collateral consequences stemming from the
[challenged] decision’’ [emphasis omitted]).
   The second notable aspect of McElveen was the
court’s approach to the question of whether there could
be collateral consequences to overcome a charge of
mootness even though granting relief would not remove
similar prejudice remaining from other sources. Specifi-
cally, the court concluded that there was a reasonable
possibility of prejudicial collateral consequences aris-
ing from the violation of probation because the record
of that violation could negatively impact (1) the defen-
dant’s ability to obtain a favorable decision concerning
preconviction bail should he have future involvement
with the criminal justice system, (2) his standing in the
community in light of the connotation of wrongdoing
attendant to a violation of probation, and (3) his future
employment prospects. State v. McElveen, supra, 261
Conn. 213–16. The court noted: ‘‘We recognize that the
defendant’s conviction of attempted robbery in the third
degree—the criminal conduct at issue in the trial court’s
judgment revoking the defendant’s probation—creates
similar prejudicial collateral consequences. That con-
viction is but one more strike against the defendant and
does not eliminate the collateral consequences arising
from the judgment revoking his probation.’’4 Id., 216
n.14.
   The proposition that the challenged decision did not
have to be the sole source of possible prejudice found
support in the court’s earlier decision in Housing
Authority v. Lamothe, 225 Conn. 757, 765, 627 A.2d 367
(1993). In that case, the appeal of the defendant tenant
from a summary judgment of eviction was deemed not
to be moot after the defendant voluntarily vacated the
premises during the pendency of the appeal in order
to have sufficient time to relocate her family. Id. The
court deemed prejudicial collateral consequences rea-
sonably possible insofar as the eviction could adversely
impact the defendant’s eligibility for low income subsi-
dized housing in the future. Id. The court squarely
rejected the plaintiff landlord’s argument that ‘‘because
of other problems in the defendant’s family, the judg-
ment of eviction would not be the only consideration
on which the housing authority might have relied in
deciding against her with regard to any future applica-
tion. We conclude that the existence of other criteria
does not undermine the housing authority’s ability to
rely on the judgment of eviction from low income subsi-
dized housing as a basis for rejecting any future applica-
tion.’’ Id.
   Against this backdrop, we turn to Aquino, the depor-
tation case on which the trial court and the Appellate
Court relied. The defendant, Mario Aquino, was a Guate-
malan national who had illegally entered the United
States and remained here as an illegal alien for many
years before criminal charges were filed against him.
State v. Aquino, supra, 279 Conn. 295. He initially
entered a guilty plea under the Alford doctrine; North
Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L.
Ed. 2d 162 (1970); but later moved to withdraw the
plea. State v. Aquino, supra, 294, 297. In the motion,
Aquino claimed that his plea was not knowing and vol-
untary due to ineffective assistance of counsel, in that
counsel only had advised him of the possibility, and
not the certainty, of deportation as a result of the plea.
Id., 297. The motion alleged that, when Aquino had
entered the guilty plea, he had not understood the likeli-
hood that he would be jeopardizing his continuing abil-
ity to reside in the United States and his ability to
petition for naturalization. Id. The trial court denied the
motion to withdraw the plea, and Aquino appealed from
the judgment of conviction. Id. While his appeal was
pending, Aquino was deported. Id., 298. The Appellate
Court concluded that Aquino’s deportation precluded
practical relief from the direct injury arising from his
conviction, but his appeal was not moot because there
was a collateral injury from which the court could grant
relief. State v. Aquino, 89 Conn. App. 395, 400, 401, 873
A.2d 1075 (2005). Drawing on the standard articulated in
McElveen, the court explained: ‘‘The defendant argues
that, as a collateral consequence of the denial of his
motion to withdraw his plea, his ability to petition for
naturalization will be gravely impaired. That contention
is not mere speculation, but rather is a likely conse-
quence of his guilty plea to the count of attempt to
commit assault in the second degree. For that reason,
we conclude that subject matter jurisdiction is not a bar
to the defendant’s present appeal.’’ (Footnote omitted.)
Id., 401. Nonetheless, the Appellate Court affirmed the
trial court’s judgment on the merits. Id., 410.
   In the certified appeal that followed, this court con-
cluded that the appeal was moot. State v. Aquino, supra,
279 Conn. 297, 299. The court explained: ‘‘[I]n the
absence of any evidence that the defendant’s guilty plea
was the sole reason for his deportation, the defendant’s
appeal must be dismissed as moot. . . . There is no
evidence in the record as to the reason for his deporta-
tion. If it was not the result of his guilty plea alone,
then this court can grant no practical relief and any
decision rendered by this court would be purely advi-
sory.’’ Id., 298. This court’s response to the Appellate
Court’s collateral injury holding was relegated to a foot-
note, in which this court summarily dismissed that hold-
ing as follows: ‘‘The Appellate Court concluded that
the appeal was not rendered moot by the deportation
because the defendant’s ability to petition for natural-
ization would be gravely impaired by the guilty plea.
. . . Just as there is no evidence in the record before us
establishing the reason for the defendant’s deportation,
however, there is no evidence to suggest that, in the
absence of the guilty plea, the defendant would be
allowed to reenter this country or become a citizen.’’
(Citation omitted.) Id., 298–99 n.3.
  On its face, Aquino appears to be inconsistent with
our collateral consequences jurisprudence. The opinion
makes no express reference to ‘‘collateral conse-
quences’’ or the ‘‘reasonable possibility’’ standard set
forth in McElveen. Indeed, the suggestion that the defen-
dant must produce evidence that he ‘‘would be allowed’’
to reenter this country or become a citizen; State v.
Aquino, supra, 279 Conn. 298–99 n.3; seems to be in
tension with that standard. Similarly, the suggestion
that the guilty plea must be the sole reason for the
deportation would seem to be in tension with state-
ments in McElveen and Lamothe that it is not dispositive
that similar prejudicial collateral consequences may
remain from other sources from which this court cannot
grant relief.
  Nonetheless, the court must have been aware of the
basis of the Appellate Court’s decision, which expressly
recited the reasonable possibility of collateral conse-
quences as the governing standard. State v. Aquino,
supra, 89 Conn. App. 405–406. Moreover, if this court
had determined that this standard was inapplicable, it
presumably would have explained the reason for doing
so, given that this court has applied the standard in
McElveen in numerous cases and varied circumstances,
without exception. See Rowe v. Superior Court, 289
Conn. 649, 655, 960 A.2d 256 (2008) (summary judgment
of criminal contempt); State v. Preston, supra, 286
Conn. 382 (violation of probation); Putman v. Kennedy,
279 Conn. 162, 169–70, 900 A.2d 1256 (2006) (domestic
violence restraining order); In re Allison G., 276 Conn.
146, 166–67, 883 A.2d 1226 (2005) (petition seeking adju-
dication of child neglect); Wallingford v. Dept. of Public
Health, 262 Conn. 758, 761, 767–68, 817 A.2d 644 (2003)
(agency’s declaratory ruling finding jurisdiction over
property); Williams v. Ragaglia, supra, 261 Conn. 221,
225–26 (foster care license).
  There is, however, an important aspect of the court’s
reasoning in Aquino that can explain the holding in a
manner that is consistent with earlier precedent. The
court emphasized the lack of evidence in the record
to establish the reason for Aquino’s deportation and,
conversely, to establish the lack of any impediment
other than the guilty plea that would preclude Aquino’s
admission to the country. State v. Aquino, supra, 279
Conn. 298 and nn.2 and 3. Without that information,
the court apparently deemed it impossible to determine
whether, even if Aquino prevailed on appeal and his
conviction was reversed, such a decision would
improve his chances of reentry into the country or natu-
ralization. It is a settled principle under both federal
and Connecticut case law that, if a favorable decision
necessarily could not afford the practical relief sought,
the case is moot. Thus, courts have held that when a
conviction, other than the one being challenged, results
in a deportee’s permanent ban from reentering this
country, the deportee cannot establish collateral injury
even if the challenged conviction also is an impediment
to reentry. See, e.g., Perez v. Greiner, 296 F.3d 123, 126
(2d Cir. 2002) (‘‘because [the petitioner] is permanently
inadmissible to this country due to his prior drug convic-
tion, collateral consequences cannot arise from the
challenged robbery conviction, and the petition is
moot’’); St. Juste v. Commissioner of Correction, 155
Conn. App. 164, 181, 109 A.3d 523 (concluding that
appeal challenging assault conviction was moot
because petitioner’s earlier threatening conviction
would bar his admission into country), cert. granted,
316 Conn. 901, 111 A.3d 470 (2015); Quiroga v. Commis-
sioner of Correction, 149 Conn. App. 168, 174–75, 87
A.3d 1171 (‘‘[e]ven if the immigration court had predi-
cated its deportation order on the [challenged] larceny
conviction exclusively, the petitioner still could not pre-
vail’’ because his prior narcotics conviction would per-
manently bar admission), cert. denied, 311 Conn. 950, 91
A.3d 462 (2014). Such a circumstance is distinguishable
from McElveen and Lamothe because, although there
were other potential sources of prejudice in those cases,
those sources were not necessarily dispositive regard-
ing the collateral injury, unlike a conviction resulting
in a permanent ban from admission into this country.5
Cf. Castle Apartments, Inc. v. Pichette, 34 Conn. App.
531, 534, 642 A.2d 57 (1994) (The court explained that
the appeal was moot because ‘‘[u]nlike Lamothe, the
tenant here is barred from challenging the judgment of
possession because she failed to file a motion to open
or set aside that judgment in the trial court. Regardless
of the result of this appeal, the summary process judg-
ment will remain in effect.’’). We recognize that some
Appellate Court cases understandably have construed
Aquino to require the challenged decision to be the
reason, and the only reason, for the deportation. See
Quiroga v. Commissioner of Correction, supra, 173–74;
State v. Chavarro, 130 Conn. App. 12, 18–19, 21 A.3d
541 (2011). Because that limited view renders that case
inconsistent with a substantial body of case law, we
opt for the construction that renders Aquino consistent
with our mootness jurisprudence.6
  With this view of Aquino, we turn to the present case.
Unlike Aquino, the record establishes the reason for
the defendant’s deportation—overstaying the term of
his visitor visa without permission to do so. Indeed, the
defendant’s deportation could not have been based in
any part on his state criminal charge because prosecu-
tion on that charge was suspended until the trial court
terminated his accelerated rehabilitation following his
deportation. The record also establishes that the ground
for the defendant’s removal does not permanently bar
him from reentering the United States, but only bars
his reentry for ten years from the date of his departure
(almost one half of that period having already lapsed).
Once that period expires, the ground for his removal
imposes no legal impediment to reentry. Accordingly,
Aquino does not control the present case.
   We consider, therefore, whether there is a reasonable
possibility of prejudicial collateral consequences as a
result of the trial court’s orders. We conclude that there
is a reasonable possibility of prejudicial collateral con-
sequences should the defendant seek to lawfully reenter
the United States. The order for the defendant’s arrest
on a pending criminal charge would not bar his admis-
sion into the United States. See 8 U.S.C. §§ 1101 (a)
(48) (A) and 1182 (a) (2) (2012). Nonetheless, the fact
that there is a pending criminal charge against the defen-
dant could be a significant factor in dissuading federal
immigration officials from admitting him into the coun-
try, as such a decision would be discretionary. Should
it not pose such an impediment to his return, the defen-
dant would be subject to arrest upon entry into the
United States. In order to obtain release, he would have
to post a $5000 bond. If he was unable to do so, he
would be imprisoned. All of these impediments could
be removed, however, if the defendant was fully suc-
cessful on the merits of his appeal.
   We are not persuaded by the state’s argument that in
order to raise the existence of collateral consequences
above mere speculation, a deported defendant must
affirmatively evince an intent to reenter this country.
We have not imposed a similar requirement in any other
mootness case, even when a voluntary action by a liti-
gant would expose him or her to the collateral conse-
quences. See, e.g., State v. McElveen, supra, 261 Conn.
213 (future involvement with criminal justice system);
Housing Authority v. Lamothe, supra, 225 Conn. 765
(application for subsidized housing). To the extent that
the Appellate Court cited the defendant’s statement
during the first hearing on the application for acceler-
ated rehabilitation that he wanted to go to Poland, that
statement7—a non sequitur—cannot reasonably be
interpreted to mean that he had no interest in ever
returning to the United States if the legal impediments
were removed. See State v. Jerzy G., supra, 162 Conn.
App. 166 n.5. The fact that the defendant resided in the
United States for six years, overstaying the term of his
six month visitor’s visa, and the lack of evidence that
he had planned to return to Poland but for his arrest
and the disclosure of his immigration status suggest
that his desire to return is a reasonable possibility.
   The state’s argument that we should deem this appeal
moot to preserve the status quo because the state has
a continued interest in bringing a defendant to trial
is confounding. The state posits that ‘‘[i]f this court
concludes that the appeal is not moot and that the
status quo should not be maintained, such decision
could encourage defendants to waive removal and
appeal, rely on a successful appeal resulting in a termi-
nation of [accelerated rehabilitation], thus avoiding
prosecution and thereafter being eligible for reentry
having avoided a conviction.’’ Putting aside the multiple
conditions that would have to be met for such circum-
stances to arise, there is a fundamental flaw in this
reasoning. If a defendant has successfully completed
accelerated rehabilitation, he or she is statutorily enti-
tled to dismissal of the criminal charge. Thus, the state’s
real concern is whether it is proper to conclude that
the defendant has successfully completed accelerated
rehabilitation when he has been deported prior to the
termination of the period of supervision under the cir-
cumstances presented. By allowing the appeal to pro-
ceed on the merits, the state will have the opportunity
to make its case on that issue.
    Finally, we note that, although the defendant is legally
entitled to a presumption of innocence on the pending
criminal charge, his reputation is subject to the stain
associated with an arrest for probable cause of having
committed a sexual assault in the court of public opin-
ion, should the pending charge come to light. Thus, if
the defendant’s appeal is deemed to be moot, he will
have been deprived of the only avenue to remove that
stain. See Williams v. Ragaglia, supra, 261 Conn. 233
(‘‘[i]n recognition of the importance of one’s good name,
this court has determined, when addressing collateral
consequences, that an action that stains one’s reputa-
tion is an injury that the court can consider in determin-
ing whether it may grant practical relief’’).
  Accordingly, we conclude that the present case is
controlled by our traditional collateral consequences
standard. The record establishes that the defendant’s
appeal is not moot because it is reasonably possible
that prejudicial collateral injury will arise from the trial
court’s orders. Accordingly, the Appellate Court should
consider the merits of the defendant’s appeal on
remand.
  The judgment of the Appellate Court is reversed and
the case is remanded for further proceedings.
  In this opinion ROGERS, C. J., and PALMER, EVE-
LEIGH and VERTEFEUILLE, Js., concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of sexual assault, we decline to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
   1
     We granted the defendant’s petition for certification to appeal limited
to the following issues: ‘‘1. Did the Appellate Court properly dismiss the
defendant’s appeal as moot under [Aquino]?’’; and ‘‘2. If the answer to the
first question is yes, should this court overrule [Aquino]?’’ State v. Jerzy
G., 320 Conn. 919, 920, 132 A.3d 1093 (2016). We note that the state opposed
the defendant’s request for certification to appeal on the additional issue
of whether the trial court abused its discretion in terminating the defendant’s
participation in accelerated rehabilitation, arguing that it would be improper
for this court to do so because that claim had not been reached by the
Appellate Court and is not inextricably linked to the mootness issue that
the Appellate Court did decide. We declined to grant certification on the
former issue.
   2
     The court ultimately dismissed the appeal as moot due to an additional
intervening event—the defendant pleaded guilty to attempt to commit rob-
bery in the third degree while his appeal from the judgment revoking his
probation was pending. State v. McElveen, supra, 261 Conn. 203, 217. The
guilty plea to the same criminal conduct that gave rise to the finding of the
violation of probation precluded this court from granting relief. Id., 217–18.
   3
     The consequences of a parole violation that the court rejected in Spencer
as too conjectural would be sufficient, however, to avoid mootness when
a conviction was being challenged, because the presumption of collateral
consequences would apply. See Nowakowski v. New York, 835 F.3d 210,
223 (2d Cir. 2016); see also footnote 4 of this opinion.
   4
     This view conforms to federal mootness jurisprudence when a conviction
is being challenged. See Sibron v. New York, 392 U.S. 40, 55–56, 88 S. Ct.
1889, 20 L. Ed. 2d 917 (1968) (‘‘New York expressly provides by statute that
Sibron’s conviction may be used to impeach his character should he choose
to put it in issue at any future criminal trial . . . and that it must be submit-
ted to a trial judge for his consideration in sentencing should Sibron again
be convicted of a crime . . . . [W]e see no relevance in the fact that Sibron
is a multiple offender. . . . A judge or jury faced with a question of charac-
ter, like a sentencing judge, may be inclined to forgive or at least discount
a limited number of minor transgressions, particularly if they occurred at
some time in the relatively distant past. It is impossible for this [c]ourt to
say at what point the number of convictions on a man’s record renders his
reputation irredeemable. And even if we believed that an individual had
reached that point, it would be impossible for us to say that he had no
interest in beginning the process of redemption with the particular case
sought to be adjudicated.’’ [Citations omitted; footnotes omitted.]).
   The United States Court of Appeals for the Second Circuit has explained
this case law in light of Spencer, noting that because a conviction is presumed
to give rise to prejudicial collateral consequences, the court accepts a
broader category of consequences that are less certain to occur as sufficient
for purposes of avoiding mootness than other matters to which this presump-
tion does not attach. See Nowakowski v. New York, 835 F.3d 210, 223–24
(2d Cir. 2016). The majority of federal courts treat this presumption as
rebuttable, such that once the defendant identifies a collateral consequence,
the burden shifts to the state to prove that there is ‘‘ ‘no possibility’ ’’ of
that collateral consequence. Id., 224.
   5
     We have no occasion in the present case to decide whether these Appel-
late Court cases were properly decided. Therefore, we need not consider the
arguments of the amicus curiae American Immigration Lawyers Association
regarding the various circumstances under which the basis for a deportation
order may be reconsidered. We acknowledge these cases simply to distin-
guish the practical effect of an unchallenged conviction that permanently
bars admission from a decision that does not have that effect.
   6
     We note that Aquino appears to have placed the burden on the defendant
to prove that there was no other bar to his admission into the country. We
question whether, in light of the presumption of collateral consequences
applied by this court, the burden should have shifted to the state to prove
that there was no reasonable possibility that Aquino would have been barred
from admission, similar to the burden shifting approach in the federal courts.
See footnote 4 of this opinion. We leave that question, however, for
another day.
   7
     The statement was made in the following context, with the defendant
aided by a Polish interpreter:
   ‘‘The Court: If I grant you the program, do you agree to waive your rights
under the speedy trial act and the totaling of the statute of limitations?
   ‘‘The Defendant: I understand, but I would like to go to Poland.
   ***
   ‘‘The Court: Well, that may happen, but it won’t happen today.’’